DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant’s instant application is a continuation of:
USN # 17/035,359, filed on 09/28/2020, now US PAT # 11032070
USN # 16/802640, filed on 02/27/2020, now US PAT # 10790970
USN # 16/384607, filed on 04/15/2019, now US PAT # 10581597
Applicant’s instant application is a BY – PASS application of PCT/CN 2017/114382, filed on 12/04/2017. 
Applicant claim[s] foreign priority under 35 USC 119b to Chinese application # 201611154671.9, filed on 12/14/2016. 
Applicant’s foreign priority document was filed with the office on 06/17/2021.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 06/07/2021 have been inspected and is in compliance with MPEP 608.02. 
Specification
The abstract of the disclosure is objected to because applicant has copied the claim limitations of claim 1 in duplicate form and imported such subject matter into the abstract.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
As per claim 9. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:

	receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

	retrieving an electronic credential that corresponds to the user identifier;

	generating server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public are signed using a server private key; and

	transmitting the server signature information and the electronic credential to the client, wherein the server signature information is configured to be cryptographically verified by the client and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device is configured to generate the electronic credential based on the user identifier.

As per claim 15. A computer-implemented system, comprising:



one or more computer memory devices interoperably coupled with the one or more
computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:

receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

retrieving an electronic credential that corresponds to the user identifier;

generating server signature information, wherein the server signature information
comprises the electronic credential and a user public key of the client, and wherein the
electronic credential and the user public are signed using a server private key; and

transmitting the server signature information and the electronic credential to the client,
wherein the server signature information is configured to be cryptographically verified by the client and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device is configured to generate the electronic credential based on the user identifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears to the office that applicant is invoking a means plus function claim limitation in a “non – transitory computer readable medium claim,” which is prohibited by such statute. Please see the means plus function interpretation above for details. 
	Appropriate action required. 
****The examiner notes to applicant that: terms that represent only non – structural elements such as information, data instructions, and software per se would not serve as substitutes for “means,” because the terms do not serve as placeholders for structure  or material. 
Claim[s] 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The office is unable to locate the structure and recited functionality nexus with such structure as required by statute when invoking means for or step plus functional claim language regarding the claim limitation of: “credential verification device configured to…..” See the claim limitation as articulated above.
	Appropriate action required. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s]1 - 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1 - 20 of U.S. Patent No. 10581597. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the subject matter and the subject matter of the patent claim the same or similar subject matter, and are not distinct, in the following manner:
Receiving of an electronic credential request from a client, retrieving an electronic credential that corresponds to the user identifier, generating server signature information, and transmitting the server signature information and the electronic credential to the client. The server signature information includes the electronic credential and a user public key of the client. The electronic credential and the user public are signed using a server private key. The server signature information is 
Also, see the table below for claim by claim comparison.  
Pending US App # 17/341188
US PAT # 10581597
1. A computer-implemented method for processing service requests, the computer- implemented method comprising:
receiving, by one or more processors, an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

retrieving, by the one or more processors, an electronic credential that corresponds to the user identifier;


generating, by the one or more processors, server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public are signed using a server private key; 
and
transmitting, by the one or more processors, the server signature information and the electronic credential to the client, wherein the server signature information is configured to be cryptographically verified by the client and configured to enable the client to generate a two- dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device is configured to generate the electronic credential based on the user identifier.

A computer-implemented method for processing service requests, the computer-implemented method comprising:

receiving, by one or more processors, an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

retrieving, by the one or more processors, an electronic credential that corresponds to the user identifier;

generating, by the one or more processors, server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public key are signed using a server private key within a predetermined time period; 
and
transmitting, by the one or more processors, the server signature information  to the client, wherein  the client being configured to cryptographically verify the server signature information 
within the predetermined time period and  
client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device being configured to generate the electronic credential based on the user identifier.

The computer-implemented method of claim 1, wherein signing the electronic credential using the server private key comprises:
allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.

2. The computer-implemented method of claim 1, wherein signing the electronic credential using the server private key comprises:
allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.

3. The computer-implemented method of claim 1, wherein signing the electronic credential using the server private key comprises:
obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key.

The computer-implemented method of claim 2, wherein signing the electronic credential using the server private key comprises:
obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key.

The computer-implemented method of claim 2, wherein the user signature key is an asymmetric key.
4. The computer-implemented method of claim 2, wherein the user signature key is an asymmetric key.
5. The computer-implemented method of claim 3, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:
transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.

5. The computer-implemented method of claim 3, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:
transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.

6. The computer-implemented method of claim 1, further comprising:
determining a service validity time based on the electronic credential request; and
verifying whether the service validity time complies with a service specification.

6. The computer-implemented method of claim 1, further comprising:
determining a service validity time based on the electronic credential request; and
verifying whether the service validity time complies with a service specification.

wherein the service validity time of the predetermined security information is based on a type of the electronic credential.
7. The computer-implemented method of claim 6, wherein the service validity time of the server signature information is based on a type of the electronic credential.
8. The computer-implemented method of claim 1, wherein signing the electronic credential and the user public key comprises:
performing a hash operation on the user public key and the electronic credential by using a hash algorithm to obtain a hash value; and
signing the hash value by using the server private key to obtain the server signature information.

8. The computer-implemented method of claim 1, wherein signing the electronic credential and the user public key comprises:
performing a hash operation on the user public key and the electronic credential by using a hash algorithm to obtain a hash value; and
signing the hash value by using the server private key to obtain the server signature information.

9. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:


receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

retrieving an electronic credential that corresponds to the user identifier;


generating server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public are signed using a server private key;
 and


transmitting the server signature information and the electronic credential to the client, wherein the server signature information is configured to be cryptographically verified by the client and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device is configured to generate the electronic credential based on the user identifier.

A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier;

retrieving an electronic credential that corresponds to the user identifier;


generating server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public key are signed using a server private key within a predetermined time period; 
and
transmitting the server signature information  to the client, wherein the 
client being configured to cryptographically verify the server signature information within the predetermined time period and client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and the credential verification device being configured to generate the electronic credential based on the user identifier.

The non-transitory, computer-readable medium of claim 9, wherein signing the electronic credential using the server private key comprises:
allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.

The non-transitory, computer-readable medium of claim 9, wherein signing the electronic credential using the server private key comprises:
allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.

The non-transitory, computer-readable medium of claim 9, wherein signing the electronic credential using the server private key comprises:
obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key.

11. The non-transitory, computer-readable medium of claim 10, wherein signing the electronic credential using the server private key comprises:

obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key.

12. The non-transitory, computer-readable medium of claim 10, wherein the user signature key is an asymmetric key.
12. The non-transitory, computer-readable medium of claim 10, wherein the user signature key is an asymmetric key.
13. The non-transitory, computer-readable medium of claim 12, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:





transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.

The non-transitory, computer-readable medium of claim 12, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises: 

transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.
 The non-transitory, computer-readable medium of claim 9, further comprising:


determining a service validity time based on the electronic credential request; and


verifying whether the service validity time complies with a service specification.

14. The non-transitory, computer-readable medium of claim 9, further comprising: 

determining a service validity time based on the electronic credential request; and 

verifying whether the service validity time complies with a service specification.


one or more computers; and 

one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 

receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier; 

retrieving an electronic credential that corresponds to the user identifier; 

generating server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public are signed using a server private key; 

and 

transmitting the server signature information and the electronic credential to the client, wherein the server signature information is configured to be cryptographically verified by the client and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device is configured to generate the electronic credential based on the user identifier.


one or more computers; and 


one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 





receiving an electronic credential request from a client, wherein the electronic credential request comprises a user identifier; 



retrieving an electronic credential that corresponds to the user identifier; 



generating server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential and the user public key are signed using a server private key within a predetermined time period; 




and 



transmitting the server signature information  to the client, wherein  the client being configured to cryptographically verify the server signature information 
within the predetermined time period and client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device, and wherein the credential verification device being configured to generate the electronic credential based on the user identifier.

The computer-implemented system of claim 15, wherein signing the electronic credential using the server private key comprises: 

allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.
16. The computer-implemented system of claim 15, wherein signing the electronic credential using the server private key comprises:



allocating a user signature key to the electronic credential, and signing the electronic credential and a first user public key by using the server private key, wherein the user signature key comprises the first user public key.

wherein signing the electronic credential using the server private key comprises: 

obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key. 
17. The computer-implemented system of claim 16, wherein signing the electronic credential using the server private key comprises:



obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key.

18. The computer-implemented system of claim 16, wherein the user signature key is an asymmetric key.
18. The computer-implemented system of claim 16, wherein the user signature key is an asymmetric key.
19. The computer-implemented system of claim 18, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:
transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.

19. The computer-implemented system of claim 18, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:
transmitting the allocated user signature key, the server signature information, and the electronic credential to the client.

20. The computer-implemented system of claim 15, further comprising:
determining a service validity time based on the electronic credential request; and
verifying whether the service validity time complies with a service specification.

The computer-implemented system of claim 15, further comprising:
determining a service validity time based on the electronic credential request; and
verifying whether the service validity time complies with a service specification.



Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. [US PGPUB # 2016/0241405] in view of Bhooshan [US PGPUB # 2015/0288670]
As per claim 1. Jeong does teach a computer-implemented method for processing service requests [paragraph 0044], the computer-implemented method comprising:
receiving, by one or more processors [Figure # 2, component 200 – verification server], an electronic credential request from a client, wherein the electronic credential request comprises a user identifier [paragraph 0050, By transmitting the user ID to the verification server 200 at the time of requesting for user certificate issue from the user terminal 100, the verification server 200 may identify the corresponding user by comparing the user ID pre-stored with the user ID transmitted];
retrieving, by the one or more processors, an electronic credential that corresponds to the user identifier [paragraph 0042, lines 5 – 8, The verification server 200 issues the user certificate by going through a procedure of confirming identity according to the user certificate issue request transmitted from the user terminal 100];
generating, by the one or more processors, server signature information, wherein the server signature information comprises the electronic credential and a user public key of the client, and wherein the electronic credential [Figure # 2, and paragraph:  0057, lines 1 – 3, Then, the verification server 200 generates a user certificate [i.e. applicant’s electronic credential] based on the corresponding user ID, public key [i.e. applicant’s user public key] and certificate information (S270).] and the user public are signed using a server private key [Figure # 2, and paragraph 0058, lines 1 – 4, The verification server 200 generates a hash value using a hash algorithm having the user certificate generated as a seed value]; and
transmitting, by the one or more processors, the server signature information and the electronic credential to the client [Figure # 2, and paragraph 0058, lines 4 – 5, and after encrypting the hash value with the private key of the verification server 200 (S280), the hash value is transmitted to the user terminal 100 (S290)], wherein the server signature information is configured to be cryptographically verified by the client [Figure # 2, paragraph 0058, lines 5 – 10, When referring to the process of converting the user certificate into a hash value and encrypting it with a private key as "signing," step S290 may be explained as a process where the signed user certificate is transmitted from the verification server 200 to the user terminal 100. The user certificate signed in step S290 may be encrypted with a session key and transmitted.]. 
And wherein the credential verification device is configured to generate the electronic credential based on the user identifier [paragraph 0072, lines 1 – 8, The 
Jeong does not teach clearly and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device. 
However, Bhooshan does teach and configured to enable the client to generate a two-dimensional barcode based on the electronic credential, wherein the electronic credential included in the two-dimensional barcode is configured to be verified by a credential verification device [Figure # 5 and paragraph 0065, lines 1 – 6, Turning now to FIG. 5, there is shown a method 500 for generating a QR code to facilitate a user to self-register a user device into a database of authorized users to access the network. As block 502, a QR code may be generated by encoding information to facilitate self-registration. The QR code may include, for example, a set of user credentials].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Jeong and Bhooshan in order for the issuing of a digital certificate, where the verification server receives a 
As per claim 2. Jeong does teach the computer-implemented method of claim 1, wherein signing the electronic credential using the server private key comprises:
allocating a user signature key to the electronic credential [Jeong, Figure # 2, and paragraph:  0057, lines 1 – 3, Then, the verification server 200 generates a user certificate [i.e. applicant’s electronic credential] based on the corresponding user ID, public key [i.e. applicant’s user signature key] and certificate information (S270).], and signing the electronic credential and a first user public key by using the server private key [Jeong, Figure # 2, and paragraph 0058, lines 1 – 4, The verification server 200 generates a hash value using a hash algorithm having the user certificate generated as a seed value], wherein the user signature key comprises the first user public key [Jeong, Figure # 2, and paragraph:  0057, lines 1 – 3, Then, the verification server 200 generates a user certificate [i.e. applicant’s electronic credential] based on the corresponding user ID, public key [i.e. applicant’s first user public key]
As per claim 3. Jeong does teach the computer-implemented method of claim 1, wherein signing the electronic credential using the server private key comprises:
obtaining a second user public key sent by the client, and signing the electronic credential and the second user public key by using the server private key [Jeong, paragraph 0112, lines 3 – 7, After signature validation on the service server 300 is completed, it performs the function for validating the signature on the message performed in the user terminal 100 with the symmetric key [i.e. user second user public key] generated by the user public key and symmetric key generating unit 250 obtained].
As per claim 4. Jeong does each the computer-implemented method of claim 2, wherein the user signature key is an asymmetric key [Jeong, paragraph 0042, lines 10 – 12, Among them, a private key may be stored in the user terminal 100 and a public key may be stored in the verification server 200.].
As per claim 5. Jeong does teach the computer-implemented method of claim 3, wherein the first user public key is signed by using the server private key, transmitting the server signature information and the electronic credential to the client comprises:
transmitting the allocated user signature key, the server signature information, and the electronic credential to the client
As per claim 6. Jeong does teach the computer-implemented method of claim 1, further comprising:
determining a service validity time based on the electronic credential request [Jeong, paragraph 0057, Then, the verification server 200 generates a user certificate based on the corresponding user ID, public key and certificate information (S270). In addition to the above information, the user certificate may further include information on the issuing authority of the certificate and other information (e.g., expiration date of the certificate, etc.), etc.]; and
verifying whether the service validity time complies with a service specification [Jeong, paragraph 0072, lines 12 – 18, If not, signature validation would be determined as a failure, and a corresponding operation would be performed (for example, retrial message would be displayed, or a message that the certificate has expired or the user is not a true user would be displayed). Identification of the corresponding user may be performed through user ID information included in the user certificate received in step S360.].
As per claim 7. Jeong does teach the computer-implemented method of claim 6, wherein the service validity time of the predetermined security information is based on a type of the electronic credential [Jeong, Figure # 2, and paragraph:  0057, lines 1 – 3, Then, the verification server 200 generates a user certificate based on the corresponding user ID, public key and certificate information (S270). [i.e. applicant’s type of electronic credential]
As per claim 8.  Jeong does teach the computer-implemented method of claim 1, wherein signing the electronic credential and the user public key comprises:
performing a hash operation on the user public key and the electronic credential by using a hash algorithm to obtain a hash value [Jeong, Figure # 2, paragraph 0058, lines 5 – 10, When referring to the process of converting the user certificate into a hash value and encrypting it with a private key as "signing," step S290 may be explained as a process where the signed user certificate is transmitted from the verification server 200 to the user terminal 100.]; and
signing the hash value by using the server private key to obtain the server signature information [Jeong, Figure # 2, and paragraph 0058, lines 4 – 5, and after encrypting the hash value with the private key of the verification server 200 (S280)].
As per non – transitory medium claim 9 that includes all the same or similar claim limitations as method claim 1, and similarly rejected. 
****The examiner notes that applicant’s claimed non – transitory computer readable medium is taught by the prior art of Jeong at paragraph 0135, lines 1 - 5. 
As per non – transitory medium claim 10 that includes all the same or similar claim limitations as method claim 2, and similarly rejected. 
As per non – transitory medium claim 11 that includes all the same or similar claim limitations as method claim 3, and similarly rejected. 
As per non – transitory medium claim 12 that includes all the same or similar claim limitations as method claim 4, and similarly rejected. 
As per non – transitory medium claim 13 that includes all the same or similar claim limitations as method claim 5, and similarly rejected. 
As per non – transitory medium claim 14 that includes all the same or similar claim limitations as method claim 6, and similarly rejected. 
As per system claim 15 that includes all the same or similar claim limitations as method claim 1, and similarly rejected. 
****The examiner notes that applicant’s claimed non – transitory machine readable medium, one or more computers, one or more computer memory devices is taught by the prior art of Jeong at paragraph 0135, lines 1 – 5, and lines 20 - 22. 
As per system claim 16 that includes all the same or similar claim limitations as method claim 2, and similarly rejected.
As per system claim 17 that includes all the same or similar claim limitations as method claim 3, and similarly rejected.
As per system claim 18 that includes all the same or similar claim limitations as method claim 4, and similarly rejected.
As per system claim 19 that includes all the same or similar claim limitations as method claim 5, and similarly rejected.
As per system claim 20 that includes all the same or similar claim limitations as method claim 6, and similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motoki et al. [US PGPUB # 2016/0042352], who does teach a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434